Per Curiam:
We are of the opinion that the order appealed from should be affirmed, but not upon the sole grounds upon which the learned trial justice apparently based his decision, viz., that the general act of 1913 violates not only section 28 of article 3 of the Constitution of the State of New York, prohibiting the granting of extra compensation to a public officer, but also contravenes subdivision 5 of section 12 of the County Law,* forbidding *963the increasing of the salary or compensation of an officer during the term for which he is elected or appointed, although such would undoubtedly be the effect of such legislation. The general act of 1913 (Chap. 367)* did not, we think, repeal by implication or otherwise the special act of 1898 (Chap. 10, § 2) so far as the county clerk is required to pay the court deputies and all other employees of his office from the salary provided by that statute, and that the said special act still remains in full force and effect. AU concurred. Order affirmed, without costs.

 Arndg. County Law, § 169, as amd. Since amd. by Laws of 1913, chap. 637.— [Rep.


See Consol. Laws, chap. 11 (Laws of 1909, chap. 16), § 12, subd. 5, as amd. by Laws of 1911, chap. 359. Since amd. by Laws of 1913, chap. 742, and Laws of 1914, chap. 358.— [Rep.